DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on June 28, 2022, and includes amendments to the claims via Examiner’s Amendment as described below. Claims 3, 5, 7, 10-12, 14, 16-17, and 19-25 are canceled. Claims 29-36 are new. Claims 1-2, 4, 6, 8-9, 13, 15, 18, and 26-36 are pending and will be considered for examination. 

I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claim 8 is withdrawn.

II.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed June 28, 2022 with respect to claims rejected under 35 USC § 101 have been considered and are persuasive. The rejection under 35 USC § 101 is withdrawn.










Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

An interview with Caleb Wilkes was held on 08/15/2022 to discuss an Examiner’s Amendment.  Authorization for this examiner’s amendment was given on 08/15/2022, in an email from Mr. Wilkes.
The application has been amended as follows: 
In the Claims
Amend claims 8 and 18, and add new claims 32-36 as indicated below:

8. (Currently Amended)  A computer system for enhancing online shopping, the computer system comprising: 
one or more processors which process program instructions; 
a memory connected to said one or more processors, said memory storing




program instructions executable by the one or more processors to cause the computer system to:
 


monitor purchases of a plurality of users from physical stores;
update a multi-store inventory database based on the monitoring;  
receive an inquiry from a user via an online presence of an online store for a product offered by the online store at a first price, the cloud server allowing the online store to be an e-commerce hub;
ascertain that the product is unavailable from the online store;  
query the multi-store inventory database to determine that the product is available from at least one particular physical store local to the user at a second price greater than the first price, the particular physical store being separate from the online store, said querying comprising selecting the particular physical store based in part on one or more product matching policies, at least one of the product matching policies being a price difference that is less than a threshold value, the price difference comprising the second price compared to the first price; 
make an offer of the product at the first price and available at the particular physical store to the user via the online presence of the online store; 
receive approval of the offer from the user;
 transmit a digital voucher to the user via the online presence of the online store for purchasing the product directly from the particular physical store, wherein the digital voucher comprises directions to the particular physical store, a print button for printing the digital voucher, a share button for sharing the digital voucher with another electronic device, an encryption code selected from a group consisting of an IQR code and a color encoding, and a written description of the product; and
in response to the particular physical store scanning the encryption code in exchange for the product and in response to the encryption code being authenticated, issue a credit for the first price to the particular physical store, the credit encompassing the online store absorbing the price difference. 

18. (Currently Amended)  The computer program product of claim 15 wherein said program instructions are executable by the first computer to further cause the first computer: 
maintain, via an online-local store match manager, user profiles for a plurality of users including the user, store profiles for a plurality of physical stores including the  first and the second physical  stores, a data structure having a plurality of parameters relating to matching of an online selected product with the physical stores, and the one or more product matching policies, the one or more product matching policies establishing constraints on when the online selected product matches one or more of the physical stores; 
maintain, via an online-local store match analyzer, the multi-store inventory database based on current product availability at the physical stores;[[,]]
identify, via an online-local store match monitor, candidate products from the physical stores that match the online selected product; and  
create, via an online-local store match validator, a transaction record for the voucher;
wherein the monitoring of the purchases of the plurality of users from the physical stores is performed via the online-local store match monitor;
wherein the digital voucher is generated via the online-local store match validator; and
wherein the authenticating of the encryption code is performed via the online-local store match validator. 



32.      (New):  The computer system of claim 8, further comprising:
an online-local store match manager configured to maintain user profiles for a plurality of users including the user, store profiles for a plurality of physical stores including the particular physical store, a data structure having a plurality of parameters relating to matching of an online selected product with the physical stores, and the one or more product matching policies, the one or more product matching policies establishing constraints on when the online selected product matches one or more of the physical stores; 
an online-local store match analyzer configured to maintain the multi-store inventory database based on current product availability at the physical stores; 
an online-local store match monitor configured to identify candidate products from the physical stores that match the online selected product; and  
an online-local store match validator configured to create a transaction record for the voucher; 
wherein the monitoring of the purchases of the plurality of users from the physical stores is performed via the online-local store match monitor;
wherein the digital voucher is generated via the online-local store match validator; and
wherein the authenticating of the encryption code is performed via the online-local store match validator.

33.      (New):  The computer system of claim 8, wherein said program instructions are executable by the one or more processors to further cause the computer system to perform  analytics on regional retail sectors including the physical stores and on local demands including demands of the plurality of users.

34.      (New):  The computer program product of claim 15, wherein said program instructions are executable by the first computer to further cause the first computer to:
receive a user profile for the user, the user profile having at least one location associated with the user; and 
establish that the particular physical store is local to the user based on a predefined proximity of the particular physical store to the user location.	

35.      (New):  The computer program product of claim 15, wherein said querying determines that the product is available from at least two physical stores local to the user, and the voucher is redeemable at either of the two physical stores.

36.      (New):  The computer program product of claim 15, wherein said program instructions are executable by the first computer to further cause the first computer to perform analytics on regional retail sectors including the physical stores and on local demands including demands of the plurality of users.




















Reasons for Allowance
Claims 1-2, 4, 6, 8-9, 13, 15, 18, and 26-36 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Eligible Subject Matter
The newly amended claims include additional elements that integrate the abstract idea into a practical application, and are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories. All the claims are directed to one of the four statutory categories (YES).
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry. 
Under Step 2A Prong 1, it is determined whether the claim recites a judicial exception (YES). Taking claim 1 as representative, the claim recites limitations that fall within the “certain methods of organizing human activity” grouping of abstract ideas. In the claim below, limitations of the abstract idea are emphasized, and limitations of the additional elements are not emphasized - these limitations will be referred to throughout the eligible subject matter analysis below. 

Claim 1 - The claim recites: 
A method of enhancing online shopping comprising: 
monitoring, via a cloud server, purchases of a plurality of users from physical stores; 
updating, via the cloud server, a multi-store inventory database based on the monitoring; 
receiving, via the first computer, an inquiry from a user via an online presence of an online store for a product offered by the online store at a first price, the cloud server allowing the online store to be an e-commerce hub; 
ascertaining, via the cloud server, that the product is unavailable from the online store; 
querying, via the cloud server, the multi-store inventory database to determine that the product is available from at least one particular physical store local to the user at a second price greater than the first price, the particular physical store being separate from the online store, said querying comprising selecting the particular physical store based in part on one or more product matching policies, at least one of the product matching policies being a price difference that is less than a threshold value, the price difference comprising the second price compared to the first price; 
making, via the cloud server, an offer of the product at the first price and available at the particular physical store to the user via the online presence of the online store; 
receiving, via the cloud server, approval of the offer from the user; 
transmitting, via the cloud server, a digital voucher to the user via the online presence of the online store for purchasing the product directly from the particular physical store, wherein the digital voucher comprises directions to the particular physical store, a print button for printing the digital voucher, a share button for sharing the digital voucher with another electronic device, an encryption code selected from a group consisting of an IOR code and a color encoding, and a written description of the product; and 
in response to the particular physical store scanning the encryption code in exchange for the product and in response to the cloud server authenticating the encryption code, issuing via the cloud server a credit for the first price to the particular physical store, the credit encompassing the online store absorbing the price difference. 

Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of shopping comprising: monitoring purchases of a plurality of users from physical stores; updating a multi-store inventory based on the monitoring; receiving an inquiry from a user for a product offered by the store at a first price; ascertaining that the product is unavailable from the store; querying the multi-store inventory to determine that the product is available from at least one particular physical store local to the user at a second price greater than the first price, the particular physical store being separate from the online store, said querying comprising selecting the particular physical store based in part on one or more product matching policies, at least one of the product matching policies being a price difference that is less than a threshold value, the price difference comprising the second price compared to the first price; making an offer of the product at the first price and available at the particular physical store to the user via the store; and receiving approval of the offer from the user are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions by reciting legal obligations; advertising, marketing or sales activities or behaviors, which is considered a certain method of organizing human activity. 
The steps are performed in order to provide the user with a product that the user is interested at a local physical store using a voucher. This involves advertising, marketing or sales activities or behaviors. That is, other than reciting that service provider information is received via a network interface from a terminal, the data store is a remote data store, the unique code is printed by a printer, the code is received via a user interface, and the notifications are electronic, an online cloud server, a database, a first computer, an e-commerce hub; transmitting, via the cloud server, a digital voucher to the user via the online presence of the online store for purchasing the product directly from the particular physical store, wherein the digital voucher comprises directions to the particular physical store, a print button for printing the digital voucher, a share button for sharing the digital voucher with another electronic device, an encryption code selected from a group consisting of an IOR code and a color encoding, and a written description of the product; and in response to the particular physical store scanning the encryption code in exchange for the product and in response to the cloud server authenticating the encryption code, issuing via the cloud server a credit for the first price to the particular physical store, the credit encompassing the online store absorbing the price difference, nothing in the claim element precludes the step from practically being performed by humans. For example, but for identified additional elements above, the claim encompasses advertising, marketing or sales activities or behaviors. 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Step 2A Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. The judicial exception is integrated into a practical application (YES).
The claim recites additional elements beyond the judicial exception(s), as described below. When looking at these additional limitations as an ordered combination, it is clear they integrate the abstract idea of “fulfilling a purchase via multi-store inventory” into a practical application. 
The additional limitations are indicative of integration into a practical application because:
The additional limitations transmit, via a cloud server, a digital voucher to the user via the online store for purchasing a product directly from the physical store. The digital voucher includes a print button for printing the digital voucher, a share button for sharing the digital voucher with another electronic device, an encryption code selected from a group consisting of an IOR code and a color encoding. Then , in response to the physical store scanning the encryption code, the server authenticates the encryption code, and issues a credit to the physical store via the cloud server. These limitations allow the transaction to be processed in a more secure manner (Spec, [page 14 lines 16-28] and [page 19 line 21 - page 20 lin10]) and provides meaningful limitations that restrict the identified abstract idea and provides integration into a practical application.



Under Step 2B, it is determined whether the claim recites additional elements that amount to significantly more than the abstract idea. The additional elements amount to significantly more than the abstract idea (YES).
The claim recites additional elements beyond the judicial exception(s), as described below. When looking at these additional limitations as an ordered combination, it is clear they provide significantly more than “fulfilling a purchase via multi-store inventory”. 
The additional limitations transmit, via a cloud server, a digital voucher to the user via the online store for purchasing a product directly from the physical store. The digital voucher includes a print button for printing the digital voucher, a share button for sharing the digital voucher with another electronic device, an encryption code selected from a group consisting of an IOR code and a color encoding. Then , in response to the physical store scanning the encryption code, the server authenticates the encryption code, and issues a credit to the physical store via the cloud server. These limitations allow the transaction to be processed in a more secure manner (Spec, [page 14 lines 16-28] and [page 19 line 21 - page 20 lin10]). This computing system does not merely limit the use of the concept to a particular technological environment. Instead, these limitations, when considered as an ordered combination, provide significantly more than the abstract idea. 
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity. Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)). In this case, the specific elements of claim 1 work in combination to ensure a secure voucher transaction, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the technology of fulfilling a purchase via multi-store inventory. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.
Claims 2, 4, 6, and 26-31 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.
Claim 8 recites a system consistent with and parallel to the limitations of the method of claim 1. This system recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 9, 13, and 32-33 are dependencies of independent claim 8 and recite eligible subject matter for the reasons identified above with respect to claim 8.
Claim 15 recites a computer program product consistent with and parallel to the limitations of the method of claim 1. This computer program product recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 18 and 34-36 are dependencies of independent claim 15 and recite eligible subject matter for the reasons identified above with respect to claim 15.

Allowable Subject Matter
Claims 1-2, 4, 6, 8-9, 13, 15, 18, and 26-36 are allowable over the prior art. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 3, 5, 7, 10-12, 14, 16-17, and 19-25, the 103 rejection has been overcome by cancellation. 

Regarding Claims 1-2, 4, 6, 8-9, 13, 15, 18, and 26-36, as discussed in the Non-Final Rejection dated 04/05/2022, neither Raman et al (US 2014/0040071 A1), Walker ‘772 et al (US 6,249,772 B1), Ackerman et al (US 9,959,562 B1), Walker ‘753 et al (US 7,860,753 B2), Knobel et al (US 10,289,612 B2), Berman et al (US 2008/0275768), nor the totality of the prior art anticipate or render obvious the claims as a whole. 
While the prior art teaches some aspects and features of claims 1, 8, and 15, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Raman et al (US 2014/0040071 A1). 
	Raman discloses generating a transaction between a buyer and a seller in an online marketplace for an item of which the seller is out of stock. To facilitate this, Raman discloses querying inventory of physical stores local to the user’s location to determine that the item in stock and that the product is within an acceptable price range, after which the user is permitted to select the physical store from which to purchase the item. Once the user has selected the physical store and agreed to purchase the item, the transaction is finalized. However, Raman fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "Trimble Announces Trimble Exchange, an e-Commerce Platform for Pre-Owned Trimble Products: Purchase Used, Refurbished and Legacy Trimble Construction Products Online from a Trusted Local Source", by PR Newswire (“Newswire”). 
Newswire generally teaches an online marketplace where consumers can source products locally (page 1). However, Newswire fails to teach or render obvious the other elements of the claims.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684       

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625